Citation Nr: 1214628	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from August 1955 to June 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the reopening of the appellant's claim of entitlement to service connection for a mental condition (mood disorder, posttraumatic stress disorder (PTSD)).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In this case, the Veteran has claimed service connection for PTSD and the medical evidence of record also reflects diagnoses of depression and an adjustment disorder.  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.  

The Board notes that service connection for PTSD was originally denied in a November 2002 rating decision.  The appellant was notified of the denial that same month, but he did not appeal.  The November 2002 rating decision therefore represents the last final decision on the merits as to the issue of entitlement to service connection for a psychiatric disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.

In an August 2006 rating action, the RO denied the appellant's attempt to reopen his PTSD service connection claim.  The appellant was notified of the denial that same month, but he did not appeal or submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.  Thus, the August 2006 rating action represents the last final decision on any basis as to the issue of whether the appellant has met the criteria for entitlement to service connection for a psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the August 2006 rating decision.  

In February 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

Subsequent to that hearing, the appellant submitted additional medical evidence to the Board.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, the appellant has submitted a written waiver of review of the newly submitted medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the psychiatric disorder service connection claim in a rating decision issued in November 2002, and notice was given to the appellant the same month; that decision became final when the appellant did not complete the procedural steps required to appeal the denial to the Board.

2.  The RO denied the reopening of the appellant's psychiatric disorder service connection claim in a rating decision issued in August 2006, and notice was given to the appellant that same month; that decision became final when the appellant did not complete the procedural steps required to appeal the denial to the Board.

3.  The additional evidence added to the record since the August 2006 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a psychiatric disorder, and raises a possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the reopening of the appellant's claim relating to service connection for a psychiatric disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Additional evidence submitted subsequent to the August 2006 rating decision that denied the appellant's attempt to reopen his claim for service connection for a psychiatric disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for a psychiatric disorder; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for a psychiatric disorder is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the psychiatric disorder service connection claim, such error was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The November 2002 rating decision, in which the appellant's PTSD service connection claim was initially disallowed on the merits, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision to the Board within the time period allowed nor did he submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.

Likewise, the August 2006 rating decision that denied the reopening of the PTSD claim is also final because the appellant did not appeal the rating decision to the Board within the time period allowed and because he did not submit relevant evidence prior to the expiration of the appeal period.  38 C.F.R. § 3.156.  The August 2006 rating decision is the last time the appellant's psychiatric disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the August 2006 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for  PTSD was denied because the medical evidence of record did not include a diagnosis of PTSD and because there was no medical nexus relating any current psychiatric disorder to service.

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence considered by the RO in making its August 2006 decision included the appellant's service medical treatment records; his May 1959 VA Form 21-526; the reports of VA medical examinations conducted in July 1959 and November 1968; private medical treatment records dated between 1949 and 1953, and in July 2003; a VA outpatient medical treatment record dated in April 2003; and written statements submitted by the appellant.  The evidence added to the record subsequent to the issuance of the June 2006 rating decision includes written statements from the appellant and his representative; VA treatment records dated from 2003 to 2012; and the appellant's February 2012 Travel Board hearing testimony.

The appellant's service medical treatment records do not include any findings related to a psychiatric disorder or any diagnosis of a psychiatric disorder.  Post-service, the first evidence relating to a psychiatric problem is dated in March 2003, when the appellant underwent an initial consultation in a VA mental health facility.  The examining health care provider rendered an Axis I diagnosis of adjustment disorder.  The appellant's April 2003 VA problem list also included a diagnosis of depression.  There is no medical nexus opinion of record relating either condition to the appellant's military service.

The appellant submitted his request to reopen his claim for service connection for a psychiatric disorder in August 2009, and he reported that he had been physically and sexually assaulted in June 1957, when he was stationed in Korea.  He testified at his February 2012 Travel Board hearing that he sought psychiatric treatment at Fort Bragg after he returned from Korea and that he spoke to a psychiatrist there who took no action.  He further testified that he had been transferred shortly after the attack to another base in Korea after he provided a statement at a meeting at headquarters relating to his attacker.  The appellant said that he has been experiencing flashbacks of the in-service attack since his separation to the present.

The Board notes that the appellant is competent to report that he experienced an attack during service, as well as re-experiencing it up to the present.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the claims file now contains evidence of continuity of symptomatology since service.  In addition, the appellant has submitted the report from a March 2012 mental health consultation that took place in a VA facility that contains an Axis I diagnosis of PTSD due to military sexual trauma.  

In light of the fact that the appellant has a current PTSD diagnosis, and in light of the fact that he is competent to testify as to continuity of his psychiatric symptomatology, this additional evidence shows that the appellant's psychiatric pathology may be etiologically related to some incident of his active military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, supra, at 1336.  The Board therefore finds that the evidence submitted subsequent to the August 2006 rating decision provides relevant information as to the question of whether the appellant incurred any psychiatric pathology during his military service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder.  With the claim having been reopened, it is addressed in the REMAND section, below.


ORDER

The claim for service connection for a psychiatric disorder is reopened; to that extent only, the appeal is granted.


REMAND

In view of the account given by the appellant of events that happened in service and of the medical treatment that followed, the Board will ask for the RO to attempt to develop the record further as will be explained below.  Regardless of whether additional records are obtained, the appellant should also be afforded a VA examination to determine if any diagnosed psychiatric disorder is traceable to his active military service.

The appellant testified at his February 2012 Travel Board hearing that he sought treatment at Fort Bragg and that he was seen by a psychiatrist there.  Review of the appellant's service medical records does not reveal any document related to the psychiatric visit, but the records do indicate that the appellant was stationed at Fort Bragg between September 1957 and May 1958.  The records also indicate that the appellant was stationed with the 537th Quartermaster Company (APO 301) from January 1, 1957 to September 1957; he maintains the assault against him took place in June 1957, in Munsun, Korea.  In July 1957, he was treated for one day aboard the USS GENERAL W. A. MANN for influenza.  

In September 2009, the RO issued a memorandum as to the unavailability of the appellant's service medical and personnel records and relied on prior requests sent to the National Personnel Records Center (NPRC) in June 2002, and May 2006, that yielded responses to the effect that the records were fire-related and could not be reconstructed.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  As previously noted, the RO has made a formal finding of the unavailability of the Veteran's service records.  However, it is unclear whether the RO has attempted to obtain other alternative records.  This should be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The Veteran should be afforded the opportunity to provide such documentation.

The appellant is seeking service connection for a psychiatric disorder.  He contends that he was sexually assaulted in service in June 1957, and that he subsequently  was transferred to another duty station in Korea because of this event.  In such a claim, evidence from sources other than the Veteran's records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  The Board notes that the appellant has indicated some sort of formal proceeding took place at Headquarters against the sergeant first class (SFC) who assaulted him.  To date, no attempt to verify the stressor by searching for records relating to an investigation or disciplinary action against a SFC at the base in Korea where the appellant was stationed in June 1957 has been undertaken.

Furthermore, pertinent provisions of Manual M21-1MR specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 128 (1997); M21-1MR, Part III, Subpart iv, Chapter 4, Section H (Change date August 2006); see also YR v. West, 11 Vet. App. 393, 399 (1998).  The Court, in Patton v. West, 12 Vet App 272 (1999), has highlighted the importance of the RO following the more particularized requirements delineated in Manual M21-1 for personal-assault PTSD claims.  It is not clear that the RO has achieved the level of development required by the Court's holding in Patton.

Review of the appellant's VA medical treatment records reveals that he reported, in March 2003, that he had been taken into custody by means of the Baker Act in approximately 1991.  (The Florida Mental Health Act of 1971 (commonly known as the "Baker Act") is a Florida statute allowing for involuntary examination of an individual.  The Baker Act allows for involuntary examination (what some call emergency or involuntary commitment) and it can be initiated by judges, law enforcement officials, physicians or mental health professionals.  There must be evidence that the person has a mental illness (as defined in the Baker Act) and that the person is a harm to self, harm to others, or self neglectful (as defined in the Baker Act).)  The appellant specifically stated that he had been hospitalized for psychiatric treatment for nine days at Meese Dunedin in relation to the Baker Act.  He also reported that he had been intermittently treated by various psychiatrists over the years; the last one being a Dr. Daly in Clearwater.  None of these records have been included in the evidence of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Also, VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO should identify and obtain all pertinent private, VA and other goverment records relating to the appellant's psychiatric treatment, including pursuant to the Baker Act.

Finally, the appellant has not been afforded any VA medical examination that could yield an opinion as to the etiology of his current pathology.  In this case, there is lay evidence of record to indicate that the Veteran experienced symptoms related to the claimed psychiatric condition while he was in service which have continued to the present.  He has presented written statements and testimony to that effect.  In addition, there is current evidence of a diagnosis of PTSD related to military sexual trauma.  In light of these pieces of evidence, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Take all appropriate steps to secure any outstanding Army medical records, or alternative records.  In particular, obtain the July 12-13, 1957 records from USS GENERAL W. A. MANN and any psychiatric treatment records from Fort Bragg for the period from September 1957 to June 1958.

3.  Take all appropriate steps to secure the appellant's Army personnel records, or alternative records.  In particular, verify the dates the appellant was on active duty in Korea and where he was stationed there by means of the associated service personnel records, or by pay stubs or other records from the Defense Finance and Accounting Service (DFAS) and/or by contacting other appropriate records repositories, as deemed necessary.  

4.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any psychiatric problems since 1958.  After securing the necessary release(s), obtain any such records that have not been previously secured.  In particular, records from Dr. Daly in Clearwater and the records associated with the appellant's Baker Act commitment that occurred in approximately 1991, or thereabout, including treatment at Meese Dunedin, must be obtained and associated with the claims file.

5.  Continue all efforts to obtain all records specified above until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  Request from the appellant a comprehensive statement of the circumstances of the claimed sexual assault and aftermath (name of his unit at the time of the attack, the attacker's name, the name of the attacker's unit, the name/location of the headquarters where the appellant identified his attacker, the date he identified his attacker and the name of his commanding officer), as well as of potential alternative sources for supporting evidence.  The RO inquiry should include possible sources listed in M21-1MR, part III.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence of the stressful event(s) and that he must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

7.  Thereafter, undertake all necessary action to attempt to verify the occurrence of the appellant's alleged in-service stressor.  Forward to the U.S. Army and Joint Services Records Research Center (JSRRC) entity all supporting evidence (to include any probative evidence submitted by the appellant).  The JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide all pertinent information which might corroborate the claimed stressor, if possible, and in any event, to determine if the appellant was transferred to a new duty station in Korea after June 1, 1957, and whether any SFC at the appellant's base was investigated or disciplined between June 1, 1957 and September 3, 1957, and if so, whether the appellant was listed as a witness.  Any information obtained should be associated with the claims file.

If JSRRC's research of available records for corroborating evidence leads to negative results, notify the appellant and his representative, and afford them the opportunity to respond.  The AMC/RO should also follow up on any additional action suggested by JSRRC.

8.  Then review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the appellant was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record.

9.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to the Veteran's active service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

The psychiatrist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Does the Veteran currently have any chronic psychiatric or psychological pathology?  If so, list each diagnosis and give an onset date for each diagnosis.

b.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology causally or etiologically related to his military service or to some other cause or causes?  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.)

c.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology is related to symptoms or signs he may have manifested during his period of service (August 1955 to June 1958)?

d.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in June 1958?; and 

e.  Is it at least as likely as not (to at least a 50-50 degree of probability) any portion of the Veteran's current psychiatric pathology is caused by, related to or aggravated by the Veteran's service-connected skin disability?

Note:  The term "aggravated by" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

10.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA psychiatrist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

11.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  The AMC/RO must address all theories of service connection (direct, presumptive, aggravation, and secondary).

12.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) that addresses all the evidence of record and they should be given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


